DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1, 2, 4-7, 9, 10 and 12-16 in the reply filed on February 26, 2021 is acknowledged. Claims 3, 8, 11 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), albeit claims 3, 8 and 11 are subject to rejoinder upon the allowance of claim 1. 
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 9, 10, 13, 14 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Claims 6 and 14 are indefinite because the contact angle that a liquid makes with a surface (i.e. the claimed capillary) is not an intrinsic property of the surface. The contact angle is also dependent on the liquid. For example, water, alcohol, and oil will exhibit different contact angles on a given surface. Consequently, without further context (e.g. the identity of the liquid), the scope of the claims is indefinite.  
The limitation “the transition section” in claim 9 should be changed to “the at least one transition section” to maintain consistency in nomenclature. Otherwise, the claim is indefinite since it is unclear to which of the potentially numerous transition sections the limitation refers. 
Claim 10 is inherently indefinite. It is unclear what it intends to convey. The claimed length is a distance defined by two points. While the claim specifies the starting point (intersection) from which the 
Claim 10 is also indefinite because it is unclear to which connective section and diverging section the claim refers. Claim 1 recites two capillary units, each comprising a connective section and a diverging section. In other words, the claimed invention comprises two connective sections and two diverging sections. 
Claim 13 is indefinite because there is no antecedent basis for the limitation “the capillaries”.
Claim 16 is indefinite because of the limitation “each capillary”. It is unclear to what “each” refers. Claim 12 recites a single capillary.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 9, 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. “One-way wicking in open micro-channels controlled by channel topography”.
With respect to claims 1 and 12, Feng et al. disclose a substrate defining a capillary structure for passive, directional fluid transport, the capillary structure comprising (see Figs. 1a-1d and 3a-3c): 
a capillary having a forward direction (left) and a backward direction (right) (see Figs. 3a-3c), the capillary comprising first and second capillary units each having a sequence of capillary components including a connective section (area between the fins having a width of “a”, see Fig. 1a) in fluid communication with a diverging section (area defined by the parallel walls of the capillary having a width of “w”, see Fig. 1a), the diverging section having a forward side (left) and dimensions inducing a concave meniscus in the forward direction (see Fig. 3a), wherein the connective section of the second capillary unit is connected to the forward side of the diverging section of the first capillary unit (see Fig. 1a) to form at least one transition section (junction where the diverging section ends and the connective section 
With respect to claims 2 and 15, each capillary unit is open in a z-direction (top) (see line 2, col. 1, pg. 170, see also Fig. 1b).  
With respect to claims 4 and 13, the capillary structure comprises a plurality of capillaries disposed parallel to each other (see Fig. 1c).  
With respect to claims 6 and 14, the claims are indefinite, as discussed above. Nevertheless, the contact angle of isopropyl alcohol with regard to the capillary is less than 90 degrees (see line 2, col. 2, pg. 171).  
With respect to claims 9 and 16, the transition section halts fluid transport in the backward direction (see Fig. 3a and 3b showing vector pointed in the forward direction).  
With respect to claim 10, each diverging section has a length measured from an intersection of the diverging section with a connective section to an intersection of said diverging section with a subsequent connective section (i.e. from one set of fins to a next set of fins, see Fig. 1a). Because the transition section is disposed at one end of the diverging section, the transition section is disposed at a point that is greater than 50 per cent of the length (i.e. the transition section is not situated at the middle point of the length).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al.
With respect to claim 5, the parallel capillaries illustrated in Figure 1c of Feng et al. are connected to common reservoirs (see Fig. 1b). Consequently, they are in fluid communication with one another. Nevertheless, it would have been obvious to one of ordinary skill in the art to provide the Feng et al. substrate with an array of discrete capillary structures (plurality of structures illustrated in Fig. 1b) such that the capillary structures are not in fluid communication with one another. The modification would enable one to conduct parallel experiments on a single substrate (see col. 1 of pg. 169 disclosing the intended use of the disclosed substrate). See also In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), a case in which the court ruled that mere duplication of parts has no patentable significance unless the claimed duplication not taught by the prior art produces a new and unexpected result.   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of Kartalov et al. (US 2010/0267162 A1).
With respect to claim 7, the capillary is made from PDMS, which is naturally hydrophobic (see last line of col. 1, pg. 171). Nevertheless, depending on the liquid to be transported within the capillary (e.g. non-polar/organic liquid as opposed to the mixture of water and isopropanol disclosed by Feng et al.), it would have been obvious to one of ordinary skill in the art to make the capillary from a hydrophilic material that can facilitate the desired passive, directional transport of said liquid. According to Kartalov et al., a PDMS channel intended for capillary liquid transport can be rendered hydrophilic by way of oxygen plasma treatment (see [0056]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797